Title: To John Adams from Edmund Jenings, 1 September 1782
From: Jenings, Edmund
To: Adams, John



Brussels Septr 1st. 1782
Sir

I have not heard from Mr Lawrens since He sent me the Letter of a part of which I have sent your Excellency a Copy but Mr Lee tells me that He has written to London demanding a Passport to go from thence to America as He finds a difficulty in getting a safe Passage there from France. My Friend in London writes me that the Passport is granted at the request of Lord Cornwallis.
I Know not whether Mr Lawrens will come this way, should He do it—I wish I had your Excellencys Leave to explain to Him the grounds of your Conduct towards Him, which I should be glad He saw in a clear Light.
I inclose a continuation of the Letters &c. I have seen your Excellencys name mentiond frequently of late in the news papers.
The State Papers shall be sent for Publication—I should be glad to Know what news papers of England Your Excellency has an Opportunity of seeing.
A Ship has brought Letters from Baltimore as late as the 14th of July—they say that the Trade is almost Annihilated by the English Cruisers. That the people are dissatisfied with the heavy Taxes which they are unable to pay and that by Consequence the Army is unpaid—that the Old Mr Carrol and the Lady of the Young one are dead.
I am with the greatest Consideratn Sir Your Excellencys Most Obedient Humble Sert

Edm. Jenings

